Order entered January 22, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01282-CR

                               ELIZABETH RAMSEY, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. F12-53926-I

                                            ORDER
          The Court REINSTATES the appeal.
          On January 20, 2015, we granted the motion of Lori Ordiway to withdraw as counsel and
ordered the trial court to appoint new counsel to represent appellant. We have received the trial
court’s order appointing Lawrence Mitchell as appellant’s attorney.
          We DIRECT the Clerk to add Lawrence Mitchell as appellant’s appointed attorney of
record.
          We ORDER appellant to file his brief within FORTY-FIVE DAYS of the date of this
order.
          We DIRECT the Clerk to send copies of this order, by electronic transmission, to
Lawrence Mitchell and to the Dallas County District Attorney’s Office.

                                                      /s/   ADA BROWN
                                                            JUSTICE